Case 20-66626-pwb        Doc 7     Filed 06/02/20 Entered 06/02/20 14:41:47          Desc Main
                                   Document      Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                              )      Case No. 20-66626-PWB
                                                    )
CIRCA OF AMERICA, LLC,                              )
                                                    )      Chapter 7
                                                    )
            Debtor                                  )


                      TRUSTEE’S APPLICATION FOR AUTHORITY
                        TO EMPLOY PROFESSIONAL PERSON

        NOW COMES Jason L. Pettie, Trustee in the above-captioned case, and does hereby

submit this Application for Authority to Employ Stonebridge Accounting & Forensics, LLC, to

perform certain accounting and tax work on behalf of the Estate (the “Application”), and in

support thereof, the Trustee respectfully shows the Court as follows.

   1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to § 28 U.S.C. § 157(b). Venue of the Debtor's Chapter 7 case in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the

relief requested herein are sections 105 and 327(a) of the Bankruptcy Code and Bankruptcy Rule

2014.

   2. This Application is supported by the affidavit of Robert C. Albretsen attached hereto as

Exhibit “A”.

   3. Stonebridge Accounting & Forensics, LLC (the “Applicant”) has no relation or

connection to the Debtor to the best of the Applicant’s knowledge, and employs a certified public

accountant duly admitted to practice in the State of Georgia.

   4. In order to expedite the administration of the Estate, Applicant has heretofore performed

certain professional services for the Estate or plans to perform such services, which may be

rendered prior to the Court’s entry of an Order upon this Application.
Case 20-66626-pwb        Doc 7    Filed 06/02/20 Entered 06/02/20 14:41:47            Desc Main
                                  Document      Page 2 of 4


   5. The Applicant understands that all fees, commissions, and expenses are subject to

approval by this Court after application, notice, and hearing thereon. Applicant is usually

compensated at a rate of $255 per hour for Spence A. Shumway., CPA and Robert C. Albretsen,

CPA, the accountants chiefly responsible for the work to be done in this case.

   6. The Trustee expects the professional services which the accountant is to render in this

case will include (i) preparation of federal and state income tax returns as required by law, and

(ii) such other work as may be indicated by the accountant’s analysis of the records of the Debtor

and the Estate.

       WHEREFORE, the Trustee respectfully prays for entry of an order (i) authorizing the

employment of Stonebridge Accounting & Forensics, LLC as accountant for the Estate, and (ii)

for such other and further relief as the Court may deem just and proper.


       Respectfully submitted this 2nd day of June, 2020.




                                             /s/ Jason L. Pettie
                                             Jason L. Pettie, Trustee
                                             Georgia Bar # 574783
                                             P.O. Box 17936
                                             Atlanta, Georgia 30316
                                             (404) 638-5984
Case 20-66626-pwb   Doc 7   Filed 06/02/20 Entered 06/02/20 14:41:47   Desc Main
                            Document      Page 3 of 4
Case 20-66626-pwb       Doc 7     Filed 06/02/20 Entered 06/02/20 14:41:47          Desc Main
                                  Document      Page 4 of 4


                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading on those parties listed below by mailing a copy thereof, via first class U.S. Mail in a
properly addressed envelope with sufficient postage affixed.

       Office of the U.S. Trustee
       Room 362, Russell Federal Bldg
       75 Ted Turner Dr, SW
       Atlanta, Georgia 30303

       Circa Of America, Llc
       1040 Crown Point Pkwy Suite 250
       Atlanta, GA 30338

       Matthew W. Levin
       Scroggins & Williamson, P.C.
       One Riverside, Suite 450
       4401 Northside Parkway
       Atlanta, GA 30327


                                            /s/ Jason L. Pettie
                                            Jason L. Pettie
                                            Georgia Bar # 574783
